            Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 1 of 32




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

ANYSHA M.,

                                             Plaintiff,

v.                                                                    3:19-CV-0271
                                                                      (CFH)
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
____________________________________

APPEARANCES:                                                          OF COUNSEL:

LACHMAN & GORTON                                                      PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorneys for plaintiff

U.S. SOCIAL SECURITY ADMIN.                                           JAMES J. NAGELBERG, ESQ.
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorneys for defendant

CHRISTIAN F. HUMMEL
United States Magistrate Judge

                                MEMORANDUM-DECISION & ORDER 1

           Currently before the Court, in this Social Security action filed by Anysha M.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the

Commissioner”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion

for judgment on the pleadings and Defendant’s motion for judgment on the pleadings.

(Dkt. Nos. 9, 13, 14, Attach. 1.) For the reasons set forth below, Plaintiff’s motion for



1
    Parties consented to a Magistrate Judge’s jurisdiction of the full disposition of this case. Dkt. Nos. 4, 6.
          Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 2 of 32




judgment on the pleadings is denied and Defendant’s motion for judgment on the

pleadings is granted.



                                        I.      BACKGROUND

                                              A.       Facts

        Plaintiff was born in 1989, making her 25 years old at the alleged onset date and

29 years old at the date of the ALJ’s decision. Plaintiff reported completing the ninth

grade. She has previous work as a hair stylist. Plaintiff initially alleged disability due to

scoliosis of the thoracic spine, levoscoliosis of the lumbar spine, bipolar disorder,

borderline personality disorder, depression, and posttraumatic stress disorder.

                                     B.       Procedural History

        Plaintiff applied for a period of disability and disability insurance benefits as well

as Supplemental Security Income on October 15, 2015, alleging disability beginning on

December 31, 2014. (T. 108-09, 187-96.) 2 Plaintiff’s applications were initially denied

on April 15, 2016, after which she timely requested a hearing before an Administrative

Law Judge (“ALJ”). (T. 97-115.) She appeared at an administrative hearing before ALJ

Jennifer Gale Smith on April 26, 2018. (T. 48-80.) On May 23, 2018, the ALJ issued a

written decision finding Plaintiff was not disabled under the Social Security Act. (T. 10-

47.) On January 8, 2019, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)



2
        The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative Transcript will
be referenced as “T.” and the Bates-stamped page numbers as set forth therein will be used rather than
the page numbers assigned by the Court’s CM/ECF electronic filing system.
                                                     2
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 3 of 32




                                   C.     ALJ’s Decision

       First, the ALJ found that Plaintiff meets the insured status requirements of the

Social Security Act through December 31, 2021. (T. 16.) Second, the ALJ noted that

there “is significant work activity after the date first insured,” but concluded that “the

record does not clearly establish that the claimant has engaged in substantial gainful

activity for more than a brief period.” (Id.) Third, the ALJ found that Plaintiff’s history of

lower left extremity fracture and surgical repair, degenerative disc disease of the lumbar

and cervical spine, lupus, fibromyalgia, bipolar disorder, posttraumatic stress disorder

(“PTSD”), history of learning disorder, and substance abuse to be severe impairments.

(T. 16-18.) Fourth, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed

impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). (T. 18-20.) In so

doing, the ALJ considered Listings 1.02 (major dysfunction of a joint), 1.04 (disorders of

the spine), 11.04 (vascular insult to the brain), 14.09 (inflammatory arthritis), and near

listings for 1.00 (musculoskeletal conditions), 11.00 (neurological disorders) and 14.00

(impairments of the immune system) as well as Listings 12.02 (neurocognitive

disorders), 12.04 (depression and related disorders), 12.05 (intellectual disorder), 12.06

(anxiety and related disorders), 12.08 (personality and impulse-control disorder), 12.11

(neurodevelopmental disorders) and 12.15 (trauma- and stressor-related disorders) and

near listings under 12.00 for mental disorders. (Id.)




                                               3
          Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 4 of 32




        Fifth, the ALJ concluded that Plaintiff has the residual functional capacity (“RFC”)

to perform sedentary work with additional limitations. (T. 20.) The ALJ’s RFC started

that Plaintiff:

                  should not climb ladders, ropes and scaffolds; should not
                  balance, kneel, crouch, and crawl; can occasionally climb
                  ramps, climb stairs, and stoop; can frequently reach; should
                  not be required to push and pull; should be able to use a cane
                  for ambulation; can work at simple, routine, and repetitive
                  tasks; should work in a “low stress” job defined as occasional
                  decision-making, occasional judgment required, and
                  occasional changes in the work setting; should work at goal-
                  oriented work rather than production pace rate work; and
                  should have occasional contact with co-workers, supervisors,
                  and the public.

(T. 20-21.) Sixth, the ALJ found that Plaintiff is unable to perform any past relevant

work. (T. 37-38.) Seventh, the ALJ found that Plaintiff can perform other jobs existing

in significant numbers in the national economy, and, thus, Plaintiff is not disabled. (T.

38-41.)

                                       D.     Arguments

        Plaintiff argues the ALJ failed to properly assess her fibromyalgia, including

giving great weight to the opinion of consultative examiner John Fkiaras, M.D., which

was submitted prior to the diagnosis of fibromyalgia, and that she erroneously weighed

the opinions of Plaintiff’s treating providers. (Dkt. No. 9, at 12-22.) Plaintiff also

contends that the ALJ failed to properly assess her ability to stay on task and/or

maintain attendance and that the Step Five determination is not supported by

substantial evidence. (Id. at 22-25.)




                                                4
          Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 5 of 32




         Defendant argues that the ALJ properly considered the lack of objective evidence

supporting Plaintiff’s fibromyalgia symptoms and limitations and afforded great weight to

Dr. Fkiaras’ opinion. (Dkt. No. 13, at 4-14.) Defendant next contends the ALJ was not

required to afford controlling weight to the opinions of Plaintiff’s treating providers

despite the fibromyalgia diagnosis. (Id. at 14-15.) Defendant argues that the ALJ

properly considered the opinion evidence regarding time off-task and absenteeism, and

that Plaintiff has waived any challenge to the ALJ’s hypothetical question to the

vocational expert. Finally, Defendant contends that the ALJ’s Step Five analysis is

supported by substantial evidence. (Id. at 16-19.)

         On reply, Plaintiff reiterates her arguments made in her brief, which will not be

restated here. Plaintiff also asserts that the diagnosis of fibromyalgia could have

reasonably changed Dr. Fkiaras’ opinion “because it would explain, among other

thing[s], the extent of Plaintiff’s severe pain and other symptoms that contribute to her

inability to work on a regular and continuing basis.” (Id.) Plaintiff also argues the

opinion from treating primary care provider Najib Azad, D.O., is consistent with the

record evidence and Dr. Calkins’ opinion and that this opinion “cannot be said to be

inconsistent with Dr. Fkiaras’ assessment of ‘mild to moderate limitation’ to standing and

walking, which [] is too vague to constitute substantial support for the ALJ’s RFC.” (Id.

at 3.)



                                II.    LEGAL STANDARDS

                                 A.     Standard of Review


                                               5
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 6 of 32




       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to

“more than a mere scintilla,” and has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where evidence is deemed

susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If

supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the


                                             6
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 7 of 32




court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).



                                B.     Disability Standard

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987).

The five-step process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there

                                              7
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 8 of 32




              is other work which the claimant could perform. Under the
              cases previously discussed, the claimant bears the burden of
              the proof as to the first four steps, while the [Commissioner]
              must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).



                                      III. DISCUSSION

                                      A. Fibromyalgia

       Social Security Ruling (“SSR”) 12-2p explains that fibromyalgia “is a complex

medical condition characterized primarily by widespread pain in the joints, muscles,

tendons, or nearby soft tissues that has persisted for at least three months.” 2012 WL

3104869, at *2 (July 23, 2012). When determining an RFC based on fibromyalgia, the

ALJ is not entitled to rely solely on objective evidence -- or lack thereof -- related to

fibromyalgia, but must consider all relevant evidence, including the longitudinal

treatment record. See Campbell v. Colvin, 13-CV-0451 (GLS/ESH), 2015 WL 73763, at

*5 (N.D.N.Y. Jan. 6, 2015) (citing SSR 12-2p, 2012 WL 3104869, at *3). “A ‘mere

diagnosis of fibromyalgia without a finding as to the severity of symptoms and limitations

does not mandate a finding of disability,’ but denying a fibromyalgia-claimant’s claim of

disability simply because such evidence is not corroborated by objective medical

evidence is reversible error.” Campbell, 2015 WL 73763, at *6 (citing Grenier v. Colvin,

13-CV-0484 (GLS), 2014 WL 3509832, at *3-4 (N.D.N.Y. July 14, 2014)).

                                              8
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 9 of 32




       Plaintiff argues that the ALJ failed to assess her fibromyalgia properly because

“there is no meaningful discussion of [fibromyalgia] or its impact on her ability to work in

forming the RFC or weighing the medical opinion evidence.” (Dkt. No. 9, at 12-22.)

Plaintiff also contends that the ALJ required Plaintiff to prove more than is legally

required and focused on a lack of chronic positive objective clinical findings. (Id. at 13-

14.) The Court is not persuaded by these arguments.

       First, the ALJ found fibromyalgia to be a severe impairment and, within the

severity finding, noted SSR 12-2p. (T. 16.) The ALJ further considered Plaintiff’s

various severe impairments, including her fibromyalgia and medical treatment in detail

when determining her RFC and weighing the evidence of record. (T. 16-37.) Indeed,

the ALJ explained that the medically-determinable impairments fully accounted for the

alternate diagnoses or notations from elsewhere in the record. (T. 16.) Examples of

such alternate diagnoses or notations which might have also accounted for Plaintiff’s

alleged fibromyalgia and related symptoms -- particularly widespread pain -- include

residuals from a remote motor vehicle accident, back injury, low back pain with sciatica,

lumbar facet arthropathy, strain of lumbar paraspinous muscle, strain of mid-back,

scoliosis, levoscoliosis of the lumbar spine, acquired torticollis, discogenic back

disorder, degeneration of intervertebral disc of lumbar region, degenerative disc disease

of thoracic spine, history of closed treatment of clavicular fracture, spinal fracture,

arthritis, osteoporosis, cervical myofascial strain, cervical radiculopathy, bilateral

shoulder pain, bursitis of left shoulder, tarsal tunnel syndrome, damage to left wrist in

2003, history of treatment for lower leg fracture, bilateral foot pain, bilateral plantar


                                               9
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 10 of 32




fasciitis, chronic fatigue syndrome, myalgias, and arthralgias. (T. 16-17.) This portion

of the ALJ’s discussion indicates that the ALJ was aware of the various impairments

which could cause Plaintiff’s widespread pain, including fibromyalgia, and that she

sought to account for them properly in the severity determination. (T. 16.)

       Second, the ALJ noted that she specifically considered Listings 14.09 for

inflammatory arthritis and 14.00 for impairments of the immune system when assessing

whether Plaintiff had an impairment or combination of impairments which met or

medically equaled a listed impairment. (T. 18.) SSR 12-2p explains that fibromyalgia

cannot meet a listing because it is not a listed impairment, but the Agency determines

whether fibromyalgia medically equals a listing or medically equals a listing in

combination with at least one other medically-determinable impairment at Step Three

and references Listing 14.09D for inflammatory arthritis as an example. 2012 WL

3104869, at *6. Further, in considering Plaintiff’s impairments in conjunction with the

listings, the ALJ noted that although Plaintiff has been treated for widespread pain since

the date first insured, the record did not reveal signs, symptoms and laboratory findings

equivalent to an established listing. (T. 18.) The ALJ also concluded that Plaintiff’s

impairments, including fibromyalgia, lupus, and cervical spine disorder, did not result in

sustained disturbance of gross and dexterous movements or the inability to perform fine

and gross manipulation effectively. (T. 19.) The ALJ’s detailed explanation of her

consideration of the Listings indicates that she properly considered Plaintiff’s

fibromyalgia and other severe impairments at this step in the sequential evaluation. (T.

16.)


                                            10
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 11 of 32




       Third, the ALJ discussed Plaintiff’s alleged chronic pain in her back and neck at

length throughout her consideration of Plaintiff’s physical RFC. (T. 21-31.) For

example, the ALJ noted Plaintiff’s overall positive response to conservative treatment

for her left lower extremity, spine disorders, fibromyalgia, and lupus failed to support

greater exertional and non-exertional limitations. (T. 21.) The ALJ also indicated formal

mental health treatment might provide some ancillary benefit to fibromyalgia or chronic

pain symptoms, but the focus of mental health treatment was Plaintiff’s psychological

symptoms. (T. 22.) The ALJ noted Plaintiff’s reports of 10 out of 10 pain, emergency

department visits between July 2016 and November 2016 for uncontrolled symptoms

such as pain and muscle spasms, as well as pain management and other treatment for

pain. (T. 22, 267-68, 343-44, 433, 548, 551608-17, 740, 742.) In discussing the

evidence of record, the ALJ also noted that Plaintiff generally presented with more

subjective findings for tenderness and decreased range of motion of her spine and hips

and few exams showed active muscle spasms, trigger points/tender points of the spine

or extremities, or positive fibromyalgia test. (T. 25-26.) The ALJ also considered

medical opinions as to limitations caused by Plaintiff’s pain, including that of Plaintiff’s

treating pain management specialist, therapist, and other treating providers. (T. 26-31,

499-508, 583, 585-91, 728-29, 802, 812, 837, 855, 883, 889.) The ALJ’s references to

fibromyalgia and chronic widespread pain throughout her RFC analysis indicate that she

properly considered Plaintiff’s fibromyalgia in determining Plaintiff’s physical limitations

that are supported by the evidence of record. (T. 21-31.)




                                              11
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 12 of 32




       Fourth, it is of note that the ALJ found both fibromyalgia and lupus to be severe

impairments and appears to have considered them in conjunction despite Plaintiff’s

indication that fibromyalgia was a misdiagnosis. (T. 16, 21, 55, 57-58, 820, 890.) The

ALJ noted Plaintiff’s testimony that she had been misdiagnosed with fibromyalgia until

receiving a recent diagnosis of lupus. (T. 25, 55, 57-58.) Treatment notes from March

and April 2018 indicate that Plaintiff did not believe fibromyalgia was the correct

diagnosis and that she was frustrated and angry at having been diagnosed with

fibromyalgia as she was more recently diagnosed with lupus. (T. 820, 890, 892.) The

ALJ’s inclusion of lupus in her severity finding and subsequent consideration of both

lupus and fibromyalgia indicates that, throughout her decision, the ALJ assessed

various causes for Plaintiff’s alleged chronic widespread pain -- including fibromyalgia.

(T. 16, 21-31.)

       Finally, the Court is not convinced that the ALJ improperly focused on a lack of

chronic positive objective clinical findings in considering Plaintiff’s fibromyalgia and

other impairments. (Dkt. No. 9, at 13-14.) As Defendant points out, the ALJ found

Plaintiff’s fibromyalgia to be severe and also “looked to objective evidence when

evaluating her other severe physical impairments” as well as “factors beyond objective

testing in evaluating Plaintiff’s fibromyalgia symptoms and limitations, such as her

activities, work history during the relevant period, positive responses to conservative

treatment, subjective reports of no pain at times, and failure to take prescribed

medication.” (Dkt. No. 13, at 6-8; T. 19, 21-22, 24-25, 55-57, 69, 201-11, 217, 219-20,

267-68, 343-44, 360, 362-63, 373-73, 382, 385, 389-90, 433-34, 437, 439, 441, 467,


                                             12
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 13 of 32




531, 533, 542, 547-48, 552-55, 557, 567, 573, 575, 592, 597, 609, 611-12, 654, 721,

740, 749, 771-75, 780, 803, 806, 810, 820, 832, 836, 860, 862, 876, 894, 899, 901-03.)

Further, as SSR 12-2p explains, objective evidence is needed to establish the presence

of a medically-determinable impairment and, in the case of fibromyalgia, “longitudinal

records reflecting ongoing medical evaluation and treatment from acceptable medical

sources are especially helpful in establishing both the existence and severity of the

impairment.” 2012 WL 3104869, at *3. Rather than improperly focusing on positive

objective findings to discount Plaintiff’s allegations of fibromyalgia and related

symptoms, the ALJ’s decision indicates a careful consideration of Plaintiff’s multiple

severe impairments along with the various medical opinions and other evidence of

record to determine Plaintiff’s supported physical and mental limitations. (T. 21-37.)

Therefore, the Court finds that the ALJ did not rely solely on a lack of objective evidence

related to fibromyalgia in finding Plaintiff’s allegations of disabling pain were not fully

supported by the record. See Campbell, 2015 WL 73763, at *5.

       For the reasons above, the Court is not persuaded by Plaintiff’s arguments that

the ALJ’s decision lacks a meaningful discussion of fibromyalgia or requires Plaintiff to

prove more than is legally required. (Dkt. No. 9, at 12-22.) The Court finds that the ALJ

properly considered Plaintiff’s fibromyalgia and other impairments in making her various

findings and that her analysis is supported by substantial evidence. Thus, remand not

required on this basis.



                              B. Opinion Evidence and RFC


                                              13
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 14 of 32




       RFC is “what [the] individual can still do despite his or her limitations. Ordinarily,

RFC is the individual’s maximum remaining ability to do sustained work activities in an

ordinary work setting on a regular and continuing basis . . . .” A “regular and continuing

basis” means eight hours a day, for five days a week, or an equivalent work schedule.

Balles v. Astrue, 11-CV-1386 (MAD), 2013 WL 252970, at *2 (N.D.N.Y. Jan. 23, 2013)

(citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96-8p, 1996 WL

374184, at *2)).

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20

C.F.R. §§ 404.1527(c), 416.927(c). “‘[T]he opinion of a claimant’s treating physician as

to the nature and severity of the impairment is given ‘controlling weight’ so long as it is

‘well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in the case record.’” Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128

(2d Cir. 2008)). However, “ . . . the opinion of the treating physician is not afforded

controlling weight where . . . the treating physician issued opinions that are not

consistent with other substantial evidence in the record, such as the opinions of other

medical experts.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

       In deciding how much weight to afford the opinion of a treating physician, the ALJ

must “explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and (4) whether the

physician is a specialist.’” Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d


                                             14
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 15 of 32




409, 418 (2d Cir. 2013). However, where the ALJ’s reasoning and adherence to the

regulation is clear, and it is obvious that the “substance of the treating physician rule

was not traversed,” no “slavish recitation of each and every factor” of 20 C.F.R. §§

404.1527(c) and 416.927(c) is required. Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir.

2013) (summary order) (citing Halloran, 362 F.3d at 31-32). The factors for considering

opinions from non-treating medical sources are the same as those for assessing

treating sources, with the consideration of whether the source examined the claimant

replacing the consideration of the treatment relationship between the source and the

claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6).

       In Estrella v. Berryhill, the Second Circuit has more recently addressed an ALJ’s

failure to “explicitly” apply the regulatory factors set out in Burgess when assessing the

weight to accord to a treating physician’s opinion. 925 F.3d 90 (2d Cir. 2019). In

Estrella, the Court explained that such failure is a procedural error and remand may be

appropriate “[i]f ‘the Commissioner has not [otherwise] provided ‘good reasons’ [for its

weight assignment][.]’” 925 F.3d at 96 (alteration in original) (quoting Halloran, 362 F.3d

at 32). The Court further clarified, “[i]f, however, ‘a searching review of the record’

assures us ‘that the substance of the treating physician rule was not traversed,’ we will

affirm.” Estrella, 925 F.3d at 96 (quoting Halloran, 362 F.3d at 32). The Court also

noted the question of “whether ‘a searching review of the record . . . assure[s us] . . .

that the substance of the . . . rule was not traversed’” is “whether the record otherwise

provides ‘good reasons’ for assigning ‘little weight’ to [the treating psychiatrist’s]

opinion.” Id.


                                              15
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 16 of 32




       In Estrella, the Second Circuit concluded that the record did not otherwise

provide good reasons for the weight afforded to the treating physician’s opinion and

pointed to “a number of treatment notes not cited by the ALJ reflect[ing] a more serious

impairment than the ALJ acknowledged[,]” the plaintiff’s Global Assessment of

Functioning (“GAF”) scores, and the opinion of a one-time consultative psychologist, all

of which the Court concluded did “not provide good reasons for assigning little weight to

[the treating psychiatrist’s] opinion.” 925 F.3d at 96-98. Finally, the Court indicated that

“the ALJ’s two cherry-picked treatment notes [did] provide ‘good reasons’ for

minimalizing [the treating psychiatrist’s] opinion[,]” and noted that “[t]he ALJ made no

attempt to ‘reconcile’ or ‘grapple with’ the apparent longitudinal inconsistencies in the

plaintiff’s mental health—one of the motivations beyond Burgess’s procedural

requirement of explicit consideration of ‘the frequen[cy], length, nature, and extent of [a

physician’s] treatment.’” Id. at 97 (quoting Selian, 708 F.3d at 418-19). The Court

chose to remand the Estrella case “[i]n light of the ALJ’s failure to ‘explicitly consider’

the first Burgess factor before assigning ‘little weight’ to the opinion of Estrella’s treating

psychiatrist, and the lack of ‘other good reasons’ to support that decision” and

concluded “that the ALJ traversed the substance of the treating physician rule.” Id. at

98.

       The Second Circuit recently reiterated its Estrella findings in Ferraro v. Saul,

indicating that the ALJ did not explicitly consider the frequency, length, nature, and

extent of treatment that the claimant had with his treating physicians and did not

otherwise provide “good reasons” for assigning reduced weight to the opinions of those


                                              16
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 17 of 32




physicians. __ F. Appx___, 2020 WL 1189399, at *2-3 (2d Cir. Mar. 12, 2020). The

ALJ concluded that a searching review of the record did not assure the Court that the

substance of the treating physician rule was not traversed. Id. The Ferraro Court also

indicated that “merely acknowledging the existence of treatment relationships is not the

same as explicitly considering ‘the frequency, length, nature, and extent of treatment.’”

Id. at *2.



                              1. Medical Opinion Evidence

        “An ALJ should consider ‘all medical opinions received regarding the claimant.’”

Reider v. Colvin, 15-CV-6517P, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016)

(quoting Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)). “The ALJ is

not permitted to substitute his own expertise or view of the medical proof for the treating

physician’s opinion or for any competent medical opinion.” Greek, 802 F.3d at 375

(citing Burgess, 537 F.3d at 131). In assessing a plaintiff’s RFC, an ALJ is entitled to

rely on opinions from both examining and non-examining State agency medical

consultants because such consultants are qualified experts in the field of social security

disability. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487 (2d Cir. 2012)

(summary order) (“The report of a State agency medical consultant constitutes expert

opinion evidence which can be given weight if supported by medical evidence in the

record.”); Little v. Colvin, 14-CV-0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar.

26, 2015) (“State agency physicians are qualified as experts in the evaluation of medical




                                            17
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 18 of 32




issues in disability claims. As such, their opinions may constitute substantial evidence if

they are consistent with the record as a whole.”) (internal quotation marks omitted).

       In March 2016, Dr. Fkiaras conducted a consultative orthopedic examination, at

which time Plaintiff reported being hit by a car at the age of six and having scoliosis

since childhood. (T. 433-38.) Plaintiff indicated that physical therapy three times a

week did not alleviate her back pain and oral medications provided mild relief. (T. 433.)

She denied doing any cooking, cleaning, laundry, or shopping and took part in childcare

daily with assistance as well as showering, bathing, and dressing daily. (T. 434.) Upon

examination, Plaintiff appeared to be in no acute distress; had a slow gait and normal

station; was unable to walk on her heels and toes, could only squat one-third; used no

assistive device; needed no help changing for the exam or getting on and off of the

exam table; and was able to rise from a chair without difficulty. (Id.) Plaintiff had a

limited range of motion in the thoracic and lumbar spine as well as the bilateral hips, but

no spinal or paraspinal tenderness, sacroiliac joint or sciatic notch tenderness or spasm,

scoliosis, kyphosis, or trigger points; and straight leg raise testing was negative

bilaterally. (T. 434-35.) A lumbosacral X-ray was negative. (T. 435, 437.)

       Dr. Fkiaras diagnosed thoracic and lower back pain as well as history of

scoliosis, being hit by a motor vehicle, left lower extremity fracture and surgical repair.

(T. 435.) He opined that Plaintiff should avoid any repetitive heavy lifting, carrying,

pushing, pulling, squatting, kneeling, and crouching. (Id.) He also opined that Plaintiff

had a moderate limitation in bending and mild-to-moderate limitations in walking and

standing. (Id.)


                                             18
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 19 of 32




        The ALJ afforded great weight to Dr. Fkiaras’ opinion, noting that she did not

adopt all of the limitations identified and that the opinion was generally supported by the

objective medical evidence indicating that Plaintiff was “precluded from performing very

heavy, heavy, medium, and light work activity due to the combination of physical

impairments, but otherwise retains the maximum [RFC] to perform a range of sedentary

activity.” (T. 25.)

       In March and April 2017, physical therapist Laura Bozuhoski, PT, indicated that

Plaintiff had functional deficits in sitting and standing, should avoid static prolonged

positions, should change activity every 15-20 minutes, and was at risk for falls. (T. 583,

728-29.) The ALJ afforded little weight to these assessments, noting that they were

based on only one to two examinations and were not fully supported by other scant

chronically positive objective clinical findings. (T. 27, 570, 583, 729.) The ALJ also

noted that significant limitations in sitting and the need to change positions frequently

appeared to be based on Plaintiff’s own statements, not objective clinical or laboratory

findings. (T. 27, 892.)

       The ALJ afforded little weight to the medical opinions/assessments from

Plaintiff’s primary care providers Dr. Azad and Renee Pranovilla, RN, between October

2016 and October 2017, indicating that Plaintiff was incapable of working and unable to

walk long distances, endorsing her use of a personal care attendant for up to 20 hours

per week, or recommending the use of an assistive device when walking outdoors or

longer distances such as a power scooter or mechanical wheelchair. (T. 27-28, 499-

508, 802, 808, 812, 837, 855, 883.) The ALJ noted that the finding that Plaintiff is


                                             19
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 20 of 32




disabled or unable to work is an issue reserved to the Commissioner. (T. 27.) Dr.

Azad’s October 2017 opinion indicated that Plaintiff could occasionally lift and carry up

to 20 pounds, sit and stand for less than an hour at a time for a total of four hours each

per day, walk for one hour at a time for a total of one hour per day, occasionally

balance, never climb, stoop, crouch, kneel or crawl, frequently reach, handle and feel,

and occasionally push/pull. (T. 499-502.) Within that opinion, Dr. Azad also indicated

Plaintiff should avoid moderate exposure to noise and people and that her pain was

constantly severe enough to interfere with attention and concentration and quality sleep

and could produce fatigue. (T. 503-04.) Dr. Azad opined that Plaintiff was likely to be

off-task for a portion of the day due to her impairments (an average of 60-80 percent of

the day) and would be absent more than four days per month. (T. 504.)

       The ALJ stated that the RFC reflected Dr. Azad’s opinion that Plaintiff “has some

difficulty walking prolonged periods, but the remaining limitations are not consistent with

the scant findings noted on x-rays and MRI scans of [her] cervical spine, lumbar spine,

and knees.” (T. 27.) The ALJ also indicated that greater postural, manipulative, and

environmental limitations and restrictions were not supported by the objective medical

evidence and other substantial evidence and significant absences and off-task behavior

were speculative given the fact that Plaintiff did not have a history of multiple cancelled

medical appointments with Dr. Azad. (T. 27-30.)

       In November 2017, Plaintiff’s therapist Patricia McLearn, LCSW, indicated that

Plaintiff had limited activities of daily living and at times had debilitating pain made

worse by exposure to weather, particularly cold weather. (T. 889.) The ALJ afforded


                                              20
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 21 of 32




little weight to this assessment, stating that Ms. McLearn’s treatment of Plaintiff was

limited to her mental health disorders and there were few observations regarding

uncontrolled pain noted in Ms. McLearn’s progress notes to support her assessment.

(T. 26.) The ALJ also indicated that the “notations of difficulties performing activities of

daily living were not based on personal observations of the claimant but based on the

claimant’s subjective self-reports of symptoms and functional limitations that are not

well-supported[.]” (T. 26-27.)

       In May 2018, treating pain management specialist Anne Calkins, M.D., certified

that Plaintiff suffered from intractable pain with significant limitation to function and likely

PTSD related to the death of her infant son. (T. 889.) The ALJ afforded partial weight

to this opinion, indicating that it was not well-supported by the various examinations

showing that Plaintiff did not appear to be in any acute distress as well as the lack of

recurrent emergency department visits or inpatient hospitalizations. (T. 26.) The ALJ

indicated that, nonetheless, the remainder of this medical opinion indicating that Plaintiff

had some physical limits that would preclude her ability to perform very heavy, heavy,

medium, and light work activity was otherwise well-supported by the record and entitled

to partial weight. (Id.)

       The ALJ further stated that the assessments of Ms. McLearn, Ms. Bozuhoski,

and Ms. Pranovilla could not be afforded controlling weight because they were not

acceptable medical sources under the Federal regulations. (T. 30.) The ALJ also

indicated that the medical opinions of Dr. Azad and Dr. Calkins could not be afforded

controlling weight because they were “inconsistent with the scant chronically positive


                                               21
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 22 of 32




objective clinical findings noted on repeat physical exams, including results of their own

exams” as well as “other substantial evidence, including [Plaintiff’s] various statements

to her medical sources regarding her overall positive response to conservative

treatment that fail to support her allegations regarding the duration, frequency, and

intensity of pain and other physical symptoms.” (Id.) The ALJ indicated that Dr.

Fkiaras’ opinion was entitled to greater weight because it was more consistent with the

record in its entirety including Plaintiff’s “limited alternative treatment modalities to

indicate uncontrolled symptoms and her engagement in physical activities on a regular

and continuing basis consistent with a range of sedentary work.” (Id.)



                             2. Mental Health Opinion Evidence

       In November 2015, then-treating psychiatrist Lyubov Gorelik, M.D. reached a

global assessment of functioning (“GAF”) score of 55 at Plaintiff’s initial evaluation. (T.

449.) The ALJ afforded this score some weight in determining functional limitations

related to Plaintiff’s mental disorders, but not great weight. (T. 32-33.)

       In March 2016, Plaintiff underwent a consultative psychiatric examination

conducted by Johanina McCormick, Ph.D., and reported participating in outpatient

mental health treatment. (T. 439-43.) Plaintiff’s overall presentation at the examination

was adequate, and she had coherent and goal-directed thought processes, a depressed

affect, a dysthymic mood, and clear sensorium. (T. 440.) She also had mildly impaired

attention and concentration and impaired recent and remote memory skills due to

distractibility. (Id.) Dr. McCormick diagnosed unspecified bipolar and related disorder


                                              22
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 23 of 32




(provisional) and a specific learning disorder with impairment in math by history. (T.

441.)

        Dr. McCormick opined that Plaintiff could follow and understand simple directions

and instructions, perform simple tasks independently, make appropriate decisions and

relate adequately with others, but that she had a mild impairment in maintaining

attention and concentration, a moderate-to-marked impairment in maintaining a regular

schedule and appropriately dealing with stress, and moderate impairment in learning

new tasks and performing complex tasks independently with supervision. (T. 441.) Dr.

McCormick concluded that the results of the examination appeared to be consistent with

psychiatric problems, and that such problems may moderately-to-significantly interfere

with Plaintiff’s ability to function on a daily basis. (Id.) The ALJ did not adopt all of Dr.

McCormick’s findings, but indicated that she afforded this opinion great weight because

it was “generally supported by the objective medical evidence from various medical

sources, including records received at the hearing level.” (T. 31.)

        At the initial determination level in April 2016, non-examining consultant G.

Kleinerman opined that Plaintiff had mild restriction of activities of daily living, moderate

difficulties in maintaining social functioning, mild difficulties in maintaining concentration,

persistence or pace, and no repeated episodes of decompensation of extended

duration. (T. 90, 101.) Consultant Kleinerman stated that the psychiatric evidence was

consistent with the judgments that Plaintiff retained the capacities for understanding,

remembering, and carrying out at least non-complex instructions and for relating

appropriately under conditions of reduced interpersonal contact. (T. 93-95, 104-06.)


                                              23
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 24 of 32




The ALJ afforded partial weight to this opinion, noting Consultant Kleinerman made his

determination following a comprehensive review of the record, but that he did not have

the benefit of conducting a mental status examination, the opinion predated the recent

change in mental listings, and the opinion was based on limited medical evidence

through April 2016 with somewhat greater limits supported by later-dated evidence

received at the hearing level. (T. 33.) The ALJ indicated that, nonetheless, the finding

that Plaintiff retained considerable mental capacity despite her multiple mental disorders

was otherwise well-supported and entitled to partial weight. (Id.)

       In May 2018, Dr. Calkins indicated that she did not believe Plaintiff’s cannabis

use contributed to her level of disability. (T. 889.) The ALJ afforded partial weight to

this assessment, noting that Dr. Calkins did not otherwise provide a function-by-function

assessment of Plaintiff’s mental functioning and treated her primarily for her physical

impairments with few positive objective clinical findings related to her mental disorders

on examination. (T. 33-34.)

       In assessing Plaintiff’s mental health limitations, the ALJ afforded little weight to

Dr. Azad’s opinion noting Plaintiff’s restrictions in dealing with people due in part to

bipolar disorder; being prone to excessive anger; pain constantly being severe enough

to interfere with attention, concentration, and sleep; and significant off-task behavior and

excessive absences. (T. 34, 503-04.) The ALJ similarly afforded little weight to Ms.

McLearn’s assessment indicating limitations including, but not limited to, marked

impairment in dealing with work stress, up to 40 percent off-task behavior, and three

absences from work per month. (T. 34, 585-91.) The ALJ indicated that significant


                                             24
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 25 of 32




absences and off-task behavior were speculative, particularly because Plaintiff did “not

have a history of multiple cancelled medical appointments to indicate difficulty attending

to a routine or maintaining a schedule.” (T. 34, 36.) The ALJ concluded that the

limitations appeared to be based primarily on Plaintiff’s subjective self-reports of

symptoms and functional limitations inconsistent with the evidence including Plaintiff’s

“overall positive response to mental health treatment, her inconsistent statements about

the severity of her symptoms, and her engagement in a range of activities consistent

with unskilled work.” (Id.)

       The ALJ also indicated that Ms. McLearn’s assessment could not be afforded

controlling weight because she was not an acceptable medical source under the

Federal regulations. (T. 36.) The ALJ stated that the medical opinions or GAF scores

from Dr. Azad, Dr. Calkins, and Dr. Gorelik were “not entitled to controlling weight

because few positive objective clinical findings related to [Plaintiff’s] mental disorders

[were] noted by Drs. Azad, Calkins, and Gorelik based on mental status exams

performed since the date first insured.” (Id.) The ALJ also noted that Dr. McCormick

and Consultant Kleinerman’s opinions were entitled to greater weight since they were

more consistent with the record in its entirety including Plaintiff’s overall positive

response to ongoing mental health treatment and her engagement in a range of

activities of daily living that require good mental functioning. (T. 36-37.) The ALJ

further noted that Dr. McCormick did not specifically define the terms “moderate to

marked” or “moderately” but concluded that there was nothing particularly vague about

this opinion requiring clarification. (T. 37.)


                                                 25
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 26 of 32




                                         3. Analysis

       First, Plaintiff argues that the ALJ erred in giving great weight to Dr. Fkiaras’

opinion because (1) it was issued prior to her fibromyalgia diagnosis, (2) Dr. Fkiaras

only conducted one brief examination of Plaintiff, (3) Dr. Fkiaras did not review any

medical records or treat Plaintiff, (4) Dr. Fkiaras’ findings are inconsistent with the

longitudinal medical evidence, and (5) there is no suggestion that Dr. Fkiaras has a

relevant specialty. (Dkt. No. 9, at 16-19.) However, as discussed above in Section

III.A. of this Decision and Order, the ALJ’s analysis of Plaintiff’s allegations of

fibromyalgia is evidenced by her careful consideration of the evidence of record --

including the medical opinions -- and the Court finds this analysis is supported by

substantial evidence. (T. 16-37.) Although Dr. Fkiaras’ opinion pre-dates Plaintiff’s

fibromyalgia diagnosis, the opinion still useful to the ALJ in determining Plaintiff’s

physical RFC, particularly in light of Plaintiff’s indication that fibromyalgia was a

misdiagnosis. (T. 24-25, 55, 57-58, 433-38, 820, 890.) The ALJ was entitled to rely on

an opinion from an examining medical consultant because he is considered a qualified

expert in the field of social security disability. See Frye, 485 F. App’x at 487; Little, 2015

WL 1399586, at *9. Further, there is no legal requirement that opinion sources have

access to the complete record. See Stottlar v. Colvin, 15-CV-0340 (GTS), 2017 WL

972108, at *7 (N.D.N.Y. Mar. 10, 2017) (noting that “a medical consultant’s failure to

consider the complete medical record does not necessarily compel rejection of the

medical consultant’s opinions ‘or the ALJ’s finding relying thereon’”); see also 20 C.F.R.

§ 404.1519n(c) (which does not indicate that reviewing a claimant’s medical records is a


                                              26
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 27 of 32




requirement for a complete consultative examination). The Court therefore finds that

the ALJ did not err in affording great weight to the consultative examiner’s opinion.

       The Court also finds the ALJ’s explanation of the great weight afforded to Dr.

Fkiaras’ opinion supports her analysis. (T. 24-25.) Specifically, the ALJ indicated she

did not adopt all of the limitations that Dr. Fkiaras identified, but that the opinion was

“generally supported by the objective medical evidence that indicates that [Plaintiff] is

precluded from performing very heavy, heavy, medium, and light work activity due to the

combination of physical impairments, but otherwise retains the maximum [RFC] to

perform a range of sedentary work activity.” The ALJ further explained that

              the postural limitations identified by Dr. Fkiaras for the need
              to avoid squatting and crouching with moderate limitation in
              bending are reflected in the [RFC] for no crouching (squatting
              or bending at the legs and spine) and for stooping (bending at
              the waist) on no more than an occasional basis that is defined
              as occurring from very little up to one-third of the time. The
              additional postural and manipulative limitations identified by
              Dr. Fkiaras are supported in part by the objective medical
              evidence and [Plaintiff’s] ongoing treatment for a combination
              of physical impairments affecting her spine and extremities.
              However, greater exertional and non-exertional limitations are
              not supported by the objective clinical and laboratory findings
              from various medical sources.

(T. 25.) Further, the ALJ was not required to adhere to the entirety of Dr. Fkiaras’

opinion (or any other medical source’s opinion) in formulating Plaintiff’s RFC. See

Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (summary order) (“Although the

ALJ's conclusion may not perfectly correspond with any of the opinions of medical

sources cited in his decision, he was entitled to weigh all of the evidence available to

make an RFC finding that was consistent with the record as a whole.”); Zongos v.


                                              27
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 28 of 32




Colvin, 12-CV-1007 (GLS/ESH), 2014 WL 788791, at *9 (N.D.N.Y. Feb. 25, 2014)

(finding that it was within the ALJ’s discretion to afford weight to a portion of a treating

physician’s opinion but not to another portion).

       Second, the Court is not persuaded by Plaintiff’s argument that the ALJ erred in

concluding she did not have a duty to recontact Dr. Fkiaras regarding his use of the

terms “moderate” or “mild to moderate.” (Dkt. No. 9, at 18-19.) In her decision, the ALJ

indicated that she did not have a duty to recontact Dr. Fkiaras to clarify the basis of the

opinion before weighing the medical opinions because, although Dr. Fkiaras did not

specifically define the terms “moderate” or “mild to moderate,” there was “nothing

particularly vague about this medical opinion that would require clarification given the

few chronically positive objective clinical findings noted on accompanying physical exam

conducted by Dr. Fkiaras that are generally consistent with similar exams noted by

various other treating and examining sources.” (T. 30-31.) Indeed, the Court’s review

indicates the ALJ fully considered this opinion along with the other evidence of record to

determine that Plaintiff retains the RFC to perform a modified range of sedentary work.

(T. 20-37.) Further, the ALJ admittedly did not fully adopt Dr. Fkiaras’ opinion and gave

partial weight to Dr. Calkins’ assessment and little weight to the other opinions of record

to determine Plaintiff’s physical RFC. (T. 26-31.)

       Third, Plaintiff argues that the ALJ erred in weighing the opinions of her treating

providers who considered the combined limitations caused by Plaintiff’s fibromyalgia

and other impairments. (Dkt. No. 9, at 19-22.) However, the Court finds that the ALJ’s

RFC analysis indicates careful consideration of these opinions as summarized above,


                                              28
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 29 of 32




and it does not indicate a violation of the treating physician rule requiring remand. (T.

20-37.) Indeed, the ALJ explained the weight given to each of the treating opinions and

why the assessments of Ms. McLearn, Ms. Bozuhoski, Ms. Pranovilla, Dr. Azad, and Dr.

Calkins could not be afforded controlling weight. (T. 26-37.) The ALJ’s detailed

analysis here is reflective of her responsibility to review all the evidence before her,

resolve inconsistencies, and make a determination consistent with the evidence as a

whole. See Bliss v. Colvin, 13-CV-1086 (GLS/CFH), 2015 WL 457643, at *7 (N.D.N.Y.,

Feb. 3, 2015) (“It is the ALJ’s sole responsibility to weigh all medical evidence and

resolve material conflicts where sufficient evidence provides for such.”); Petell v.

Comm’r of Soc. Sec., 12-CV-1596 (LEK/CFH), 2014 WL 1123477, at *10 (N.D.N.Y.,

Mar. 21, 2014) (“It is the ALJ’s sole responsibility to weigh all medical evidence and

resolve material conflicts where sufficient evidence provides for such.”).

       Finally, the Court is similarly unpersuaded by Plaintiff’s contentions that the ALJ

failed to properly assess Plaintiff’s ability to stay on task and/or maintain attendance and

substituted her judgment for undisputed medical opinions. (Dkt. No. 9, at 22-24.) In

determining Plaintiff’s physical and mental limitations, the ALJ indicated that the record

did “not support frequent unscheduled breaks, excessive absenteeism and tardiness, or

other significant off-task behavior in a work-setting secondary to [Plaintiff’s] physical

impairments” and that she “has no more than moderate difficulties in understanding,

remembering, or applying information; and no more than moderate difficulties in

concentrating, persisting, or maintaining pace.” (T. 30, 36.) The ALJ explained that

Plaintiff has been able to perform a range of activities and her alleged off-task behavior


                                             29
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 30 of 32




due to pain and side effects of medication was not supported by various exams showing

she was awake/alert and in no acute distress or her ability to attend appointments, the

two consultative examinations, the disability hearing, and routine follow-up

appointments despite periodic gaps in treatment or other cancelled medical

appointments. (T. 30, 36, 216-29, 197-204.) The ALJ also indicated that Plaintiff’s

allegations of mental limitations appeared overstated with her complaints of physical

pain, fatigue, and other symptoms related to her physical impairments being under good

control with conservative treatment and avoidance of more than sedentary level of

exertion. (T. 36.)

       The Court finds that, in addition to carefully reviewing the evidence of record, the

ALJ properly weighed the medical opinions of record relating to Plaintiff’s mental

limitations. (T. 31-37, 90, 101, 93-95, 104-06, 439-43, 449, 503-04, 585-91, 889.) For

example, the ALJ afforded great weight to Dr. McCormick’s opinion but did not adopt all

of the findings therein (including significant limits in maintaining a schedule), noting that

“repeat mental status examinations showed that [Plaintiff] generally presents with

changes in mood or affect consistent with the presence of a medically determinable

severe mental disorder, but few other chronically positive clinical findings are noted to

support greater limitations of functioning.” (T. 31-32, 384, 439-44, 447, 466, 606, 612,

615, 629, 742, 890-91, 894, 896.) The Court’s review of the record supports these

conclusions by the ALJ regarding Plaintiff’s mental limitations and indicates that Plaintiff

has not established further limitations regarding off-task time, work pace, or attendance

than those included by the ALJ in the RFC.


                                             30
        Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 31 of 32




       For the reasons above, the Court finds the ALJ’s analysis of Plaintiff’s RFC and

the medical opinions is supported by substantial evidence. Accordingly, remand is not

warranted.



                                C. Step Five Determination

       The burden shifts to the Commissioner at Step Five “‘to show there is other work

that [the claimant] can perform.’” McIntyre, 758 F.3d at 150 (quoting Brault v. Soc. Sec.

Admin., 683 F.3d 443, 445 (2d Cir. 2012)). An ALJ may rely on a vocational expert’s

testimony regarding a hypothetical [question] as long as ‘there is substantial record

evidence to support the assumption[s] upon which the vocational expert based his

opinion’ [and]. . . [the hypothetical question] accurately reflect[s] the limitations and

capabilities of the claimant involved.” McIntyre, 758 F.3d at 151 (quoting Dumas v.

Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983); citing Aubeuf v. Schweiker, 649

F.2d 107, 114 (2d Cir. 1981)). “If a hypothetical question does not include all of a

claimant’s impairments, limitations, and restrictions, or is otherwise inadequate, a

vocational expert’s response cannot constitute substantial evidence to support a

conclusion of no disability.” Pardee v. Astrue, 631 F. Supp. 2d 200, 211 (N.D.N.Y. July

7, 2009) (citing Melligan v. Chater, 94-CV-0944, 1996 WL 1015417, at *8 (W.D.N.Y.

Nov. 14, 1996)).

       At Step Five, the ALJ found, based on the vocational expert’s testimony, that

Plaintiff could perform other jobs existing in significant numbers in the national

economy. (T. 38-40, 74-76.) Plaintiff argues the Step Five determination is not


                                              31
       Case 3:19-cv-00271-CFH Document 16 Filed 04/23/20 Page 32 of 32




supported by substantial evidence because the RFC and vocational expert testimony

was based on a hypothetical question which did not properly account for the true extent

of Plaintiff’s exertional and non-exertional impairments. (Dkt. No. 9, at 24-25.)

However, as indicated above, the Court finds that the ALJ’s analysis of Plaintiff’s

impairments, RFC, and the opinion evidence is supported by substantial evidence and

that the hypothetical question proposed to the vocational expert properly reflected the

RFC limitations. (T. 20, 74-76.) Plaintiff has not established further limitations than

those included in the RFC. Accordingly, the Court finds the ALJ’s Step Five

determination is supported by substantial evidence; therefore, remand is not warranted

on this ground.



                                    IV. CONCLUSION

WHEREFORE, for the reasons set forth herein, it is hereby

       ORDERED, that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

DENIED; and it is further

       ORDERED, that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is GRANTED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

       ORDERED, that Plaintiff’s Complaint is DISMISSED. IT IS SO ORDERED.

       Dated: April 23, 2020
             Albany, New York



                                            32
